Citation Nr: 0304565	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 






INTRODUCTION

The veteran had active service from October 1968 to February 
1977 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 RO rating decision which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from September 9, 1997.  The 
veteran appealed for a higher rating.  By October 2001 rating 
decision, the RO assigned a 10 percent rating for hearing 
loss, effective from June 10, 1999, and assigned a 20 percent 
rating for hearing loss, effective from March 27, 2001.  The 
veteran has continued his appeal for a higher rating.


FINDINGS OF FACT

1.  From September 9, 1997 to June 9, 1999, the veteran's 
hearing loss was manifested by auditory acuity level II in 
the right ear and auditory acuity level III in the left ear.

2.  From June 10, 1999 to March 26, 2001, the veteran's 
hearing loss was manifested by auditory acuity level II for 
the right ear and auditory acuity level VI for the left ear.

3.  From March 27, 2001, the veteran's hearing loss has been 
manifested by auditory acuity level IV for the right ear and 
auditory acuity level VII for the left.


CONCLUSIONS OF LAW

1.  From September 9, 1997 to June 9, 1999, bilateral hearing 
loss was 0 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Code 6100 (1998).  

2.  From June 10, 1999 to March 26, 2001, bilateral hearing 
loss was 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Code 6100, 4.86 (1998 and 2002).  

3.  Since March 27, 2001, bilateral hearing loss has been 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Code 6100, 4.86 (1998 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from October 1968 to 
February 1977, and from Novembr 1990 to June 1991.  Service 
and post-service medical records show some hearing loss.

On September 9, 1997, the RO received the veteran's claim for 
service connection for bilateral hearing loss.

On a VA audiological examination in March 1998 the veteran 
had pure tone thresholds of the right ear of 10, 45, 80, and 
85 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively; the average at these frequencies was 55.  Pure 
tone thresholds of the left ear were 15, 70, 95 and 95 
decibels at 1000, 2000, 3000, and 4000, hertz, respectively; 
the average at these frequencies was 69.  Speech recognition 
was 88 percent in the right ear and 88 percent in the left 
ear.  Bilateral sensorineural hearing loss was diagnosed.

A private doctor's statement and private audiological 
evaluation, dated March 27, 2001, indicate worsened hearing 
impairment.  The audiology examination, however, is in a 
rough graph form and does not include all essential 
information for rating purposes.

On VA audiological examination in September 2001 the veteran 
had pure tone thresholds of the right ear of 10, 55, 85, and 
90 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively; the average at these frequencies was 60.  Pure 
tone thresholds of the left ear were 15, 80, 100 and 100 
decibels at 1000, 2000, 3000, and 4000, hertz, respectively; 
the average at these frequencies was 74.  Speech recognition 
was 82 percent in the right ear and 66 percent in the left 
ear.  The diagnosis was that the right ear was within normal 
limits through 1500 Hertz, with a moderately severe to severe 
high frequency sensorineural hearing loss, and the left ear 
was within normal limits through 1000 Hertz, with a moderate 
to profound high frequency sensorineural hearing loss.

The RO granted service connection for bilateral hearing loss 
and rated it 0 percent from September 9, 1997 (the effective 
date of service connection, when the claim was received), 10 
percent from June 10, 1999 (date of change of rating 
criteria), and 20 percent from March 27, 2001 (date of 
private examination showing worsened hearing loss, as 
confirmed by a subsequent VA examination).  Service 
connection and a 10 percent rating have also been granted for 
tinnitus.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

The Board notes this is an initial rating case, on the 
granting of service connection, and thus VA must consider 
whether "staged ratings" were warranted (i.e., different 
percentage ratings for different periods of time, based on 
the facts found).  Fenderson v. West, 12 Vet.App. 119 (1999).  
Accordingly, the RO has assigned different "staged ratings" 
for the veteran's bilateral hearing loss.  The RO granted 
service connection for bilateral hearing loss and rated it 0 
percent from September 9, 1997 (the effective date of service 
connection, when the claim was received), 10 percent from 
June 10, 1999 (date of change of rating criteria), and 20 
percent from March 27, 2001 (date of private examination 
showing worsened hearing loss, as confirmed by a subsequent 
VA examination).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  See 64 Fed.Reg. 25202 
(1999).  As the veteran's claim was pending when the 
regulations changed, either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new criteria are only applicable to the period 
of time since their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 3- 2000.

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and puretone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

Under the new rating criteria which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
puretone threshold average, using Table VIa.  38 C.F.R. §§ 
4.85(c), 4.86.  In pertinent part, as applicable to the 
present decision, the Roman numeral designation for hearing 
impairment for an ear can be determined from either Table VI 
or Table VIa, whichever results in the higher Roman numeral, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  38 C.F.R. §  4.86(b).

Service connection for bilateral hearing loss became 
effective on September 9, 1997, the date when VA received the 
veteran's initial compensation claim.  From that date until 
June 10, 1999, when the new rating criteria became effective, 
the bilateral hearing loss is to be rated under the standard 
rating method.  The evidence relevant to the degree of 
hearing loss during this period is the March 1998 VA 
examination.  Information from that examination (the decibel 
threshold average for the four frequencies of 1000, 2000, 
3000, and 4000 hertz, as well as the speech discrimination 
score) indicates (after entering the table of the rating 
schedule) that the right ear had auditory acuity level II, 
and the left ear had auditory acuity level III.  These 
auditory acuity levels for each ear equate (under the table 
of the rating schedule) to a 0 percent rating for bilateral 
hearing loss under Diagnostic Code 6100.

As noted, the rating criteria were revised on June 10, 1999, 
and any higher rating under the new criteria may be effective 
from that date.  Evidence pertinent to the level of hearing 
impairment for the period immediately following June 10, 1999 
is the March 1998 VA examination.  Under the new criteria and 
the examination results, the right ear does not have an 
exceptional pattern of hearing, and thus the auditory acuity 
level remains level II under the standard rating method for 
the right ear.  The examination results do show an 
exceptional pattern of hearing as to the left ear, and thus 
it may be rated under 38 C.F.R. § 4.86(b) and the table for 
decibel threshold average only.  Under this method, the left 
ear has a hearing acuity level of V under the table, and 
pursuant to 38 C.F.R. § 4.86(b) this is elevated to level VI.  
Entering the other indicated table of the rating schedule, 
using level II hearing for the right ear and level VI hearing 
for the left ear, indicates bilateral hearing loss is 10 
percent under Diagnostic Code 6100.

A further worsening of hearing loss is not shown until the 
March 27, 2001 private medical records.  However, these 
records do not contain all essential information for rating 
purposes, and thus the degree of hearing loss since March 27, 
2001 is to be determined by the results of the September 2001 
VA examination (which, it is assumed, depicts the degree of 
hearing loss since March 27, 2001).  The standard rating 
method and the results of the September 2001 VA examination 
(the decibel threshold average for the four frequencies of 
1000, 2000, 3000, and 4000 hertz, as well as the speech 
discrimination score) indicate (after entering the table of 
the rating schedule) that the right ear had auditory acuity 
level IV, and the left ear had auditory acuity level VII.  
These auditory acuity levels for each ear equate (under the 
table of the rating schedule) to a 20 percent rating for 
bilateral hearing loss.  Under the alternative rating method, 
the right ear does not have an exceptional pattern of hearing 
and thus the auditory acuity level remains IV.  The 
examination results do show an exceptional pattern of hearing 
as to the left ear, and thus it may be rated under 38 C.F.R. 
§ 4.86(b) and the table for decibel threshold average only.  
Under this method, the left ear has a hearing acuity level of 
VI under the table, and pursuant to 38 C.F.R. § 4.86(b) this 
is elevated to level VII.  Entering the other indicated table 
of the rating schedule, using level IV hearing for the right 
ear and level VII hearing for the left ear, indicates 
bilateral hearing loss is 20 percent.  That is, under either 
rating method, bilateral hearing loss is 20 percent disabling 
under Diagnostic Code 6100.

After a review of all the evidence, the Board agrees with the 
RO's findings as to the "staged ratings" for bilateral 
hearing loss.  The preponderance of the evidence is against a 
higher rating for any period of time since the effective date 
of service connection; thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A higher rating for bilateral hearing loss is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

